Slip Op. 03- 29

             UNITED STATES COURT OF INTERNATIONAL TRADE

- - - - - - - - - - - - - - - - - - x

MITCHELL FOOD PRODUCTS, INC.        :
         formerly
SOUTHERN GOLD CITRUS PRODUCTS, INC.,:

                             Plaintiff, :

                  v.                      :     Court No. 94-05-00296

UNITED STATES,                            :

                             Defendant. :

- - - - - - - - - - - - - - - - - - x

                          Memorandum & Order


[Upon remand from the Court of Appeals
 for the Federal Circuit, judgment for
 the defendant reaffirmed.]

                                                Dated:    March 19, 2003


     Donald F. Beach, Esq. for the plaintiff.

     Robert M. McCallum, Jr., Assistant Attorney General; David
M. Cohen, Director, and Lucius B. Lau, Assistant Director, Com-
mercial Litigation Branch, Civil Division, U.S. Department of
Justice (Henry R. Felix) for the defendant.



            AQUILINO, Judge: This court's slip opinion 01-43, 25 CIT

   (April 12, 2001), familiarity with which is presumed, reported

that the trial of plaintiff's complaint herein had left doubt, both

as to standing to actually recover and with regard to the merits of

the claim for recovery.      Whereupon final judgment in favor of the

defendant   was   entered,   dismissing       this   action   for   return   of

drawback duties.
Court No. 94-05-00296                                       Page 2


          The plaintiff appealed to the U.S. Court of Appeals for

the Federal Circuit, which determined in an opinion not issued for

publication to vacate that judgment and remand the matter to "de-

termine both whether Mitchell Food has standing and whether Mit-

chell Food is the real party in interest."    No. 01-1412, 2002 U.S.

App. LEXIS 15475, at *2 (Fed.Cir.     July 30, 2002).


                                  I

          Comes now plaintiff's counsel, answering this question in

the negative.   That is,

     [t]hrough inadvertence, counsel had misnamed plaintiff as
     Mitchell Food Products, Inc. With the summons, a C.I.T.
     Form 13 was filed as required, indicating Mitchell Food
     was a wholly owned subsidiary of Packaged Food and
     Beverage Co. Inc., (PFB) incorporated under the laws of
     Delaware. PFB in turn was a wholly owned subsidiary of
     Philip Morris, Inc.

          SG [Southern Gold Citrus Products, Inc.] had already
     ceased operations when its corporate name was changed,
     and had been kept in esse solely to remain viable to
     proceed against Customs and remain viable to the conclu-
     sion of the litigation. The inadvertent misnaming re-
     sulted from a misunderstanding with the now retired CEO
     and Chief Counsel of PFB. Counsel concluded SG's name
     had been changed to Mitchell Food, as opposed to Mitchell
     Citrus, as he was first informed. . . .

          As soon as the opinion of the CAFC was issued,
     counsel made inquiries to Philip Morris Corporation and
     deduced that Mitchell Citrus Products, Inc. was in fact
     a Florida Corporation. The original notice to Customs,
     made part of the complaint, had been correct, i.e.
     Mitchell Citrus.


Memorandum of Law in Support of Plaintiff's [] Remand Motion, pp.

2-3 (underscoring in original).   Counsel's affidavit, plaintiff's

exhibit A, and the accompanying certification of the Florida De-
Court No. 94-05-00296                                                   Page 3


partment of State, plaintiff's exhibit C, lend support to this

representation.       Whereupon plaintiff's motion prays that its sum-

mons and complaint be amended to reflect and confirm that Mitchell

Citrus    Products,    Inc.,    as   successor   to   Southern   Gold   Citrus

Products, Inc., is the real party in interest and has standing to

prosecute this action.         The motion represents, among other things,

that "no omissions of entries on the protests filed by the wronged

corporate party"1 are involved, that the "plaintiff does not wish

to assert a different ground for recovery"2 and that "correction of

plaintiff's name in this case will require no new discovery, no new

trial, and no inordinate delay."3


            Given these conditions, and claiming to have reviewed

plaintiff's lengthy submission, the defendant has responded that it

does not object to plaintiff's proposed amendment to its pleadings.

That is,

     we are satisfied with plaintiff's showing that Mitchell
     Citrus is the legal successor to Southern Gold and is the
     real party in interest with standing to prosecute this
     suit.


Defendant's Response to Plaintiff's Motion to Amend its Pleading

and Summons, p. 1 (March 17, 2003).


     1
       Memorandum of Law in Support of Plaintiff's [] Remand
Motion, p. 23.
     2
         Id. at 11.
     3
         Id. at 18.
Court No. 94-05-00296                                      Page 4


                                II

           The court concurs in this assessment. Plaintiff's Motion

to Amend its Pleading and Summons by Substitution of its Correct

Name, Mitchell Citrus Products, Inc., and To Have This Court Find

the Latter Named Corporation Is Successor to Southern Gold Citrus

Products, Inc. and Is Thereby the Real Party in Interest With

Standing to Sue therefore can be, and it hereby is, granted.   There

being, however, no other relief requested or required under the

circumstances, this court's judgment dated April 12, 2001 and

entered pursuant to slip opinion 01-43, 25 CIT          (April 12,

2001), must be, and it hereby is, reaffirmed.

           So ordered.

Dated:   New York, New York
         March 19, 2003


                               ________________________________
                                            Judge